                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

AMENA WILLIAMS                                                                        PLAINTIFF

v.                                   Cause No. 4:19-cv-04024

THE LINKS AT TEXARKANA, and
THE LINKS AT TEXARKANA LP, and
LINDSEY MANAGEMENT COMPANY                                                        DEFENDANTS

                                             ORDER

       Before the Court is Plaintiff's Motion for Leave to Proceed In Forma Pauperis and Motion for

Service. ECF No. 1. The Court has reviewed the IFP application and finds it should be GRANTED.

       The Court also GRANTS Plaintiff's Motion for Service. This Court directs the U.S. Marshal

to serve a copy of the Complaint filed on February 27, 2019 (ECF No. 1) and a copy of this order on

Defendants by serving them as follows at the addresses Plaintiff provided:

       The Links at Texarkana
       333 Links Drive
       Texarkana, Arkansas 71854

       The Links at Texarkana LP
       P.O. Box 13000
       Fayetteville, Arkansas 72703

       Lindsey Management Company
       1200 East Joyce Boulevard
       Fayetteville, Arkansas 72703

without prepayment of fees and costs or security thereof. Defendants are ordered to answer within

twenty-one (21) days from the date of service.

       The Clerk is directed to prepare and issue a summons and a USM 285.

       IT IS SO ORDERED this 4th day of March 2019.

                                                             /s/ Barry A. Bryant
                                                             HON. BARRY A. BRYANT
                                                             U.S. MAGISTRATE JUDGE
